COURT OF APPEALS OF VIRGINIA
UNPUBLISHED

              Present: Chief Judge Decker, Judges AtLee and Malveaux
              Argued by videoconference


              TREVELL MAURICE SAUL
                                                                             MEMORANDUM OPINION* BY
              v.     Record No. 1433-20-2                                    JUDGE RICHARD Y. ATLEE, JR.
                                                                                 NOVEMBER 15, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF LANCASTER COUNTY
                                             R. Michael McKenney, Judge1

                               Danny Zemel (The Krudys Law Firm, PLC, on briefs), for appellant.

                               Matthew P. Dullaghan, Senior Assistant Attorney General (Jason S.
                               Miyares, Attorney General, on brief), for appellee.


                     Following a bench trial, the trial court convicted appellant Trevell Maurice Saul for assault

              and battery in violation of Code § 18.2-57. Saul argues that the trial court erred in allowing the

              victim’s written statement to the police to be read into evidence. He also claims that the evidence

              was insufficient to sustain the conviction. For the following reasons, we affirm the trial court’s

              judgment.

                                                        I. BACKGROUND

                     “In accordance with familiar principles of appellate review, the facts will be stated in the

              light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.

              Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381

              (2016)). In doing so, we discard any of appellant’s conflicting evidence, and regard as true all


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Judge McKenney sentenced Saul and signed the final order. Judge Designate Harry T.
              Taliaferro, III, presided over the trial and ruled on the issues now on appeal.
credible evidence favorable to the Commonwealth and all inferences that may reasonably be

drawn from that evidence. Id. at 473.

       Brittany Levere contacted the Lancaster County Sheriff’s Office at 7:14 a.m. on July 21,

2020, following an incident involving Saul. Levere reported the incident and provided a written

statement to the responding officer, Deputy D.W. Ferrell.

       Levere testified at trial that Saul came to her house on the morning of July 21, 2020,

before she left for work. Levere stated that she and Saul had a conversation but denied that

either of them became angry or yelled. After she thought Saul had left, Levere went to lock the

front door and encountered Saul in her living room. Levere claimed that Saul “grabbed” her and

they fell onto a chair and “were wrestling from there,” but she denied that Saul “attacked” her.

When Levere went to lock the door and encountered Saul, she was carrying pepper spray. She

did not use it, and she explained that it fell when Saul grabbed her. Levere did not recall Saul

yelling in her face or threatening her or her family; she also did not recall telling Deputy Ferrell

that Saul punched her repeatedly in the face and head. She acknowledged that she sustained

injuries, but she testified that her injuries were minor, consisting of scratches. Levere testified

she did not recall writing the statement she gave to Deputy Ferrell, but acknowledged it was

made in her handwriting. Levere also said that she did not include any false statements in the

written account she gave the police.

       On cross-examination, Levere testified that she was “distraught” when she wrote the

statement and that she did so only to obtain a protective order against Saul. She claimed that she

did not intend to pursue criminal charges against Saul. She agreed that her emotions could have

affected her recollection of the incident. Levere testified that, after reflecting further on the

incident, she felt that the statement did not accurately represent what happened.




                                                 -2-
       On redirect examination, the prosecutor asked whether Levere clearly remembered what

happened on July 21, 2020. Levere responded, “Not, like everything. Like, I honestly didn’t

remember writing anything.” The Commonwealth then moved to have Levere read her written

statement into the record as a past recollection recorded. Saul objected, asserting that the

accuracy of the statement was not adequately demonstrated. The trial court overruled the

objection and granted the Commonwealth’s motion. Levere then read her written statement, as

follows:

               I was at my home in my bed when the subject came to my house at
               5 a.m. He said we need to talk and woke me up about gossip that
               was not true. He was high off of cocaine. So regardless of
               whether you say anything wrong or not, he cannot comprehend.
               He began yelling in my face and threatening me and my family.
               He said he thinks I’m playing with him when I was just sitting
               there getting straight for work. He acts like he was going outside.
               I sat there, continued brushing my teeth. Then I proceeded up the
               hall to lock my door. He was hiding in my living room. He
               accused me of getting something to hurt him when I was just going
               to lock the door behind him, that’s when he attacked me. I did not
               even have the chance to defend myself. He snuck attacked me.
               The chair broke is where he attacked me. He punched me in the
               face repeatedly and in my head. I was assaulted by Trevell Saul.

       When Levere spoke with Deputy Ferrell, she indicated that she wanted a protective

order.2 Deputy Ferrell took photographs of Levere, depicting scratches on her neck, lip, and

hand, and a photograph of a broken chair in her house. Levere acknowledged that the

photographs accurately depicted the injuries she sustained from Saul “grabbing [her] and falling

into the chair and wrestling on the ground.” Deputy Ferrell stated that Levere “wanted to write

the statement” she gave to the police.




       2
         The record before the Court does not reflect whether Levere ultimately obtained a
protective order against Saul.
                                              -3-
                                             II. ANALYSIS

                                A. Admission of the Written Statement

       On appeal, Saul asserts that the trial court erred by allowing Levere to read into evidence

the written statement she made to the police. Saul argues that Levere’s written statement was

hearsay evidence and did not qualify for admission under the past recollection recorded

exception to the hearsay rule. We do not address the merits of the hearsay issue because we

conclude that any potential error in admitting the written statement was harmless.3

       “[E]videntiary errors are subject to non-constitutional harmless error review.” Jones v.

Commonwealth, 71 Va. App. 70, 91 (2019). Code § 8.01-678 sets out the standard for

non-constitutional harmless error as follows:

                 When it plainly appears from the record and the evidence given at
                 the trial that the parties have had a fair trial on the merits and
                 substantial justice has been reached, no judgment shall be arrested
                 or reversed . . . [f]or any . . . defect, imperfection, or omission in
                 the record, or for any error committed on the trial.

“Error is harmless when we are able to conclude ‘with fair assurance, after pondering all that

happened without stripping the erroneous action from the whole, that the judgment was not



       3
           For a written statement to qualify as a “past recollection recorded,”

                 (1) the witness must have had firsthand knowledge of the event;
                 (2) the written statement must be an original memorandum made at
                 or near the time of the event, when the witness had a clear and
                 accurate memory of it; (3) the witness must lack a present
                 recollection of the event; and (4) the witness must vouch for the
                 accuracy of the written memorandum.

Abney v. Commonwealth, 51 Va. App. 337, 346-47 (2008). The Commonwealth argues that
Saul’s objection in the trial court related only to the fourth element, and therefore, he did not
preserve for appeal arguments relating to the other elements. While we question whether some
of Saul’s arguments were in fact preserved, we do not reach that issue because it is not the best
and narrowest ground on which to resolve the appeal. See Dietz v. Commonwealth, 294 Va. 123,
134 (2017) (noting that an appellate court decides cases “on the best and narrowest grounds
available” (quoting Commonwealth v. White, 293 Va. 411, 419 (2017))).
                                                  -4-
substantially swayed by the error.’” Schmuhl v. Commonwealth, 69 Va. App. 281, 308 (2018)

(quoting Clay v. Commonwealth, 262 Va. 253, 260 (2001)).

       Saul contends that without the written statement, the intent element necessary for assault

and battery is not met, and thus it cannot be harmless error. We disagree. To sustain a

conviction for battery, the Commonwealth must prove that there is “an intention to do bodily

harm—either an actual intention or an intention imputed by law.” Parish v. Commonwealth, 56

Va. App. 324, 330 (2010) (quoting Adams v. Commonwealth, 33 Va. App. 463, 468 (2000)).

“The unlawful intent may be imputed if the touching is ‘“done in a rude, insolent, or angry

manner.”’” Id. at 331 (quoting Adams, 33 Va. App. at 469).

       Independent of the written statement, however, Levere’s trial testimony is sufficient to

support a conviction for misdemeanor assault and battery. Despite denying that he yelled at or

threatened her, she felt the need, in her own home, to take pepper spray with her to lock the door

even after she thought he left. While refusing to characterize it as an attack, she admitted that

Saul “grabbed” her in a manner that caused them to fall into a chair, breaking it, and then they

wrestled on the ground. See Parish, 56 Va. App. at 331-32 (holding there was “ample evidence”

to prove assault and battery where a “visibly angry” defendant “grabbed” the victim’s shoulder

and forced her to face defendant). She suffered injuries during this scuffle. This testimony is

sufficient to demonstrate an unwanted touching done in a rude and insolent manner. Thus, any

potential error resulting from the admission of the written statement as a past recollection

recorded is harmless.

                                  B. Sufficiency of the Evidence

       Saul asserts that the trial court erred by finding the evidence was sufficient to convict him

of assault and battery. Saul claims that the trial court implicitly credited Levere’s written




                                                -5-
statement while discrediting her trial testimony and that she could not simultaneously be both a

credible and non-credible witness.

       “On review of the sufficiency of the evidence, ‘the judgment of the trial court is

presumed correct and will not be disturbed unless it is plainly wrong or without evidence to

support it.’” Ingram v. Commonwealth, 74 Va. App. 59, 76 (2021) (quoting Smith v.

Commonwealth, 296 Va. 450, 460 (2018)). “The question on appeal, is whether ‘any rational

trier of fact could have found the essential elements of the crime beyond a reasonable doubt.’”

Id. (quoting Yoder v. Commonwealth, 298 Va. 180, 182 (2019)). “If there is evidentiary support

for the conviction, ‘the reviewing court is not permitted to substitute its own judgment, even if its

opinion might differ from the conclusions reached by the finder of fact at the trial.’” Chavez v.

Commonwealth, 69 Va. App. 149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App.

273, 288 (2017)).

       “To sustain a conviction for assault, the Commonwealth must prove ‘an attempt or offer,

with force and violence, to do some bodily hurt to another.’” Parish, 56 Va. App. at 329

(quoting Adams, 33 Va. App. at 468). “To sustain a conviction for battery, the Commonwealth

must prove a ‘wil[l]ful or unlawful touching’ of another.” Id. at 330 (alteration in original)

(quoting Wood v. Commonwealth, 149 Va. 401, 404 (1927)). “One cannot be convicted of

assault and battery without an intention to do bodily harm—either an actual intention or an

intention imputed by law.” Id. (quoting Adams, 33 Va. App. at 468). “The unlawful intent may

be imputed if the touching ‘“is done in a rude, insolent, or angry manner.”’” Id. at 331 (quoting

Adams, 33 Va. App. at 469).

       Levere testified that she thought Saul had left her house and was going to lock the door

when he grabbed her. When he did so, she fell onto a chair, and then the pair wrestled with each

other. Levere’s testimony suggests Saul took her by surprise. Levere suffered injuries during

                                                -6-
the scuffle. This testimony was sufficient to sustain Saul’s conviction for battery because it

demonstrates an unwanted touching done in a rude and insolent manner. Id. Likewise, the

testimony that the force caused Levere to fall onto a chair and that Saul continued to wrestle with

her on the floor, causing injury to Levere, was sufficient to sustain a conviction for assault and

battery. See Kelley v. Commonwealth, 69 Va. App. 617, 629-30 (2019) (holding evidence

sufficient to prove battery where defendant grabbed the victim’s face and attempted to force a

kiss on her). Levere’s written statement was more explicit, asserting that Saul yelled and

threatened her during their conversation, then “attacked” her and punched her repeatedly in the

head.

        Saul argues that the trial court erred by crediting Levere’s written statement over her trial

testimony. Although there were inconsistencies between the two accounts concerning the details

of the incident, at minimum both accounts establish that during a disagreement Saul “grabbed”

Levere, a scuffle followed, and Levere suffered visible, even if minor, injuries. “Testimony may

be contradictory or contain inconsistencies without rising to the level of being inherently

incredible as a matter of law.” Id. at 626. “Consequently, as Virginia law dictates, ‘[p]otential

inconsistencies in testimony are resolved by the fact finder,’ not the appellate court.” Id.

(alteration in original) (quoting Towler v. Commonwealth, 59 Va. App. 284, 292 (2011)); see

also Morrison v. Commonwealth, 37 Va. App. 273, 281 (2002) (“The fact finder is not required

to believe all parts of a witness’ testimony but may accept only some parts as believable and

reject other parts as implausible.”). “[T]here can be no relief” in this Court if a witness testifies

to facts “which, if true, are sufficient” to support the conviction “[i]f the trier of the facts” bases

its decision “upon that testimony.” Smith v. Commonwealth, 56 Va. App. 711, 718-19 (2010)

(quoting Swanson v. Commonwealth, 8 Va. App. 376, 379 (1989)). We find no error in this case

because the trial court was permitted to resolve the inconsistencies.

                                                  -7-
                                        III. CONCLUSION

       For the foregoing reasons, we find that the trial court did not err in allowing Levere’s

statement to be read into evidence and that the evidence was sufficient to prove Saul’s guilt

beyond a reasonable doubt, and we affirm his conviction.

                                                                                            Affirmed.




                                               -8-